UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-4094


UNITED STATES OF AMERICA,

                  Appellee,

           v.

ANDREW WALLACE,

                  Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:10-cr-00152-AWA-TEM)


Argued:   September 23, 2016                 Decided:   December 5, 2016


Before DUNCAN, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Patrick L. Bryant, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Alexandria, Virginia, for Appellant.    Andrew Curtis
Bosse, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia,
for Appellee. ON BRIEF: Geremy C. Kamens, Acting Federal Public
Defender, Alexandria, Virginia, Richard J. Colgan, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Norfolk, Virginia, for Appellant. Dana J. Boente, United States
Attorney, Alexandria, Virginia, Darryl J. Mitchell, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      After Andrew Wallace violated the terms of his supervised

release, the district court revoked his release and sentenced

him   to   the    statutory       maximum    of    sixty      months’    imprisonment.

Wallace    challenges       the    sentence       on    the    grounds    that    it   is

plainly unreasonable. 1        Finding no error, we affirm.



                                            I.

      In 1992, Wallace pleaded guilty to one count of being a

felon in possession of a firearm, two counts of armed robbery,

and one count of carrying a firearm during a crime of violence.

The district court found him to be an armed career criminal and

sentenced    him    to   240      months    in    prison,      with   three   years    of

supervised       release.         The   terms      of    his    supervised       release

required Wallace to maintain a steady job, notify the probation

officer of any change of residence, and report any instances in

which he was arrested or questioned by law enforcement.                          Wallace

was released from prison on November 9, 2009, and his supervised

release began.

      On November 15, 2010, Wallace’s probation officer filed a

petition to revoke his supervision after Wallace was arrested

and charged with two counts of sodomy by force and one count of

      1On appeal, Wallace challenges only his sentence, not the
revocation of his supervised release.


                                            2
rape.     At the time of his arrest, Wallace was living in his

vehicle.       A woman staying with Wallace in his vehicle accused

him of the sexual assault.               Upon Wallace’s arrest, a search of

his vehicle yielded binoculars, heavy rope, a knit cap, gloves,

and three knives, which were considered as burglary tools.                             In

addition to the sexual assault crimes, the revocation petition

charged Wallace with possession of a dangerous weapon (that is,

the   knives    found    in    his     vehicle)    and   failure      to    notify    his

probation officer that he was unemployed.

        The state court eventually dismissed the sodomy and rape

charges.        In    the      later     revocation      of    supervised       release

proceeding,     the     district       court   determined      that    the    dismissed

charges and dangerous weapon allegations were not supported by

probable     cause.         Because      only     the    failure      to     notify   of

unemployment, a minor violation, remained, the district court

dismissed the petition at the Government’s request.

        On September 10, 2012, the probation officer filed another

petition to revoke Wallace’s supervised release.                        This petition

charged    Wallace      with    committing        two    new   criminal       offenses:

indecent     liberties        and    reckless      driving.           The    revocation

petition alleged that while Wallace was babysitting a ten-year-

old girl, he walked into her bathroom while she was taking a

bath, and the girl covered herself with a washcloth.                            Wallace

requested that she remove the washcloth, and the girl refused.

                                           3
When Wallace began to unzip his trousers, the girl screamed, and

Wallace       left.      Local       law      enforcement       arrested         Wallace     and

charged him with indecent liberties with a minor.                                On November

18,     2014,    the    probation          office      filed     an     addendum        to   its

petition,       informing         the    court       that     Wallace      had     entered     a

conditional      guilty      plea       and    was    convicted       in   state    court     of

indecent liberties with a child.                      The state court sentenced him

to    five     years    in    prison,         with    three    years       and    two    months

suspended, and three years of supervised probation.

       On July 12, 2012, Wallace was convicted in state court of

driving eighty-five miles per hour in a fifty-five-mile–per-hour

zone.     He was sentenced to 110 days’ imprisonment, with 105 days

suspended, and two years’ probation.                        Although Wallace appealed

that conviction, his appeal had been denied before the district

court’s revocation hearing.

       The revocation petition also charged Wallace with failure

to notify the probation officer of a change in residence.                                     On

June 18, 2012, Wallace informed his probation officer that he

had been evicted from his apartment and was residing at a local

rescue       mission.        On    July       25th,    local     police      informed        the

probation officer that Wallace had not been at the mission since

July    7th.     After       being      questioned      by     his    probation      officer,

Wallace stated that he was living in his car and explained that



                                                4
he did not report the change in residence since he did not have

an actual address to report.

     Finally, the petition alleged that Wallace had failed to

notify his probation officer of contact with law enforcement.

On July 13th, police were dispatched to a transit center after

receiving reports of a man offering women rides to their homes.

The police made contact with Wallace, who had a woman in his

vehicle.          The   officers    reported       that    the    woman   appeared

frightened,       positioning      herself    so    that    the    officers     were

between her and Wallace.           Although Wallace denied offering rides

to women, the woman indicated that he was in fact attempting to

do so and that Wallace claimed he had given rides to other

women.     Wallace claimed that he did not know he needed to notify

the probation office of this contact with police, although he

was later banned from the transit center for his inappropriate

conduct.

     At     the     revocation     hearing,    Wallace      admitted      all   the

allegations other than the indecent liberties charge, since it

was on appeal. 2        The district court found Wallace in violation of

the conditions of his supervised release and noted that, for


     2 Wallace’s appeal, in which he only alleged his right to a
speedy trial was violated, has since been denied by both the
Court of Appeals of Virginia and the Supreme Court of Virginia.
See Wallace v. Commonwealth, 774 S.E.2d 482 (Va. Ct. App. 2015),
aff’d, No. 151296, 2016 WL 3135485 (Va. June 2, 2016).


                                        5
purposes of the United States Sentencing Commission’s (“USSC”)

guidelines, his criminal history warranted a category of six,

and     his   most    serious        violation,           the   indecent      liberties

conviction,     was    a     grade      A       violation,      garnering     a     policy

statement     range     of     fifty-one            to    sixty-three        months     of

incarceration.         In    making         a   sentencing      recommendation,       the

Government discussed the prior dismissed petition, emphasizing

the “very serious” charges of rape and forcible sodomy.                               J.A.

41.     The Government then moved on to the “very serious” and

“very    disturbing”       indecent     liberties         conviction,    terming       the

state court’s sentence for this charge “a disgrace.”                           J.A. 41-

42.     This pattern of dangerous behavior led the Government to

request a sentence of at least forty-eight months.

      Wallace    disputed         the       categorization        of    the       indecent

liberties     conviction     as    a    grade       A    violation,    and    the    court

ordered the parties to submit briefs on the issue and adjourned

the hearing.         The parties later stipulated that the indecent

liberties conviction was indeed a grade B violation, reducing

the policy statement range to twenty-one to twenty-seven months.

      At the reconvened revocation hearing, the Government again

asked the court to consider the safety of the public and impose

a sentence above the policy statement range.                        Wallace informed

the court that he had obtained a civil judgment of $300,000

against his accuser on the dismissed rape and sodomy charges.

                                                6
He    explained     that    the   only     reason      he    pleaded      guilty     to   the

indecent liberties charge is that he had been in jail for almost

two years at that point and essentially received a time-served

sentence.      Wallace suggested that the state-supervised probation

rendered further federal supervision unnecessary.                              Finally, he

requested the court to impose a sentence between six and eight

months, well below the USSC’s policy statement range.

       In announcing its decision, the district court discussed

the sentencing factors found in 18 U.S.C. § 3553(a), stating,

“Deterrence is a factor.             The public is a factor.                Correctional

treatment      is   a   factor.”       J.A.      64.        The   court    reviewed       the

sentencing     report      completed       for   Wallace’s        robbery      and   weapon

convictions, noting his criminal record and family history.                               The

court briefly touched on his arrest for rape and sodomy and

discussed the knives and burglary tools discovered by the police

in their search of Wallace’s vehicle.                         The court went on to

recognize that the state dismissed the rape and sodomy charges

and Wallace had obtained a civil judgment against the accuser.

The    district     court     also     took      into       consideration        Wallace’s

reckless driving conviction and failure to inform the probation

office    about     his     change    in    residence         and   the     incident      of

harassment at the transit center from which he had been banned.

       After    this       fairly    extensive          discussion        of     Wallace’s

violations of his supervised release, the court stated:

                                            7
             So it is creepy.    So I hope you’re sincere in
       your desire to get treatment. I’ll say that first.
             I’m looking at the 3553(a) statutory factors. 21
       to 27 months is not sufficient, in the Court’s view,
       and, you know, the statutory max is 60.     In light of
       your criminal history category of six, the violent
       charges that you [pleaded guilty to in 1992], and then
       you’ve been under our supervision, but you’ve got
       these flags which concern the Court.
             So I’m looking at specific deterrence as it
       pertains to you and protecting the public. Then I do
       agree with [defense counsel] that you do not need any
       more    federal  supervision  in   light  of   all  the
       supervision that you’re going to be getting via the
       state.
             So all that being said, I’m going to sentence you
       to 60 months. You will be remanded to the custody of
       the marshals.     Then you will have no more federal
       supervised release once you do that. And then we just
       hope that you get well and hope you don’t commit any
       other offenses that cause you to be returned back in a
       jumper or handcuffs or a cage for the rest of your
       days.

J.A.       68-69.          Wallace      filed          a   timely     appeal.         We   have

jurisdiction          over      this   appeal      under     28     U.S.C.   § 1291    and   18

U.S.C. § 3742(a).



                                                  II.

       The     Court      will     uphold     a    revocation        sentence    “unless     it

falls       outside       the     statutory       maximum    or     is   otherwise     plainly

unreasonable.”            United States v. Padgett, 788 F.3d 370, 373 (4th

Cir.       2015). 3   4      We    first    determine        whether      the   sentence     is



       3
       We have omitted internal quotation marks, alterations, and
citations here and throughout this opinion, unless otherwise
noted.


                                                   8
procedurally    and   substantively         reasonable.      United    States    v.

Wynn, 786 F.3d 339, 341 (4th Cir. 2015); see also United States

v. Bennett, 698 F.3d 194, 200 (4th Cir. 2012) (instructing that

this analysis should follow the directions provided in Gall v.

United States, 552 U.S. 38 (2007)).               A sentence is procedurally

unreasonable    if    the    district       court   failed    to     explain    its

sentence, neglected to consider the USSC’s suggested sentencing

range or the § 3553(a) sentencing factors when determining the

sentence, or contemplated an improper § 3553(a) factor.                         See

Gall, 552 U.S. at 51; Bennett, 698 F.3d at 200.                      In reviewing

for   substantive     reasonableness,         the   Court    must     “take    into

account the totality of the circumstances, including the extent

of any variance from the [policy statement] range.”                    Gall, 552
U.S. at 51.     If we find that the sentence is reasonable, the

analysis ends there.        Wynn, 786 F.3d at 341.           If the sentence is

unreasonable, the Court then determines whether it is plainly

unreasonable,    that   is,    whether       it   “run[s]    afoul    of   clearly

settled law.”    United States v. Thompson, 595 F.3d 544, 548 (4th

Cir. 2010).




      4The parties dispute whether we should review the sentence
under the “plain error” standard. Because the Court finds that
the sentence is proper under the more defendant-friendly
“plainly unreasonable” standard, it is unnecessary to determine
whether the “plain error” standard applies.


                                        9
       We   are       even     more    deferential       to   the    district          court’s

imposition       of     a    revocation      sentence      than     with       the    original

sentence.        A district court is given “broad discretion to revoke

its previous sentence and impose a term of imprisonment up to

the statutory maximum.”                United States v. Crudup, 461 F.3d 433,

439 (4th Cir. 2006); see also United States v. Moulden, 478 F.3d
652,    656      (4th       Cir.    2007)    (stating     that     our     reasonableness

“inquiry takes a more deferential appellate posture concerning

issues      of     fact        and     the     exercise       of     discretion            than

reasonableness review for guidelines sentences”).                                The USSC’s

suggested        sentencing         range    for    revocation      is     a    non-binding

“policy       statement”           rather    than   a     “guideline.”               See   U.S.

Sentencing Guidelines Manual § 7B1.4; Thompson, 595 F.3d at 546-

47; see also Moulden, 478 F.3d at 655.                        The district court has

“greater flexibility in imposing a sentence for . . . supervised

release violations than a guideline would allow.”                              Moulden, 478
F.3d at 655.



                                             III.

       Wallace        argues         that     the       sentence     is        procedurally

unreasonable because the district court impermissibly considered

a § 3553(a) factor not included in § 3583(e) and it failed to

provide an adequate explanation when imposing the sentence.                                  We

address each contention in turn.

                                              10
A.
18 U.S.C. § 3583 instructs that the district court must

consider      certain          factors        found       in    § 3553(a)       when     imposing       a

sentence       upon        revoking       supervised             release.             These     factors

include    the       defendant’s          criminal          history,          the    nature     of    the

criminal      offense,          and      the    need       for     specific          deterrence        and

protection       of       the    public,        among      others.            Compare     18        U.S.C.

§ 3583(e), with 18 U.S.C. § 3553(a).                              A court is not “expressly

prohibit[ed]          .    .    .   from       referencing          other       relevant        factors

omitted from the statute.”                     United States v. Webb, 738 F.3d 638,

641    (4th    Cir.        2013).         For    example,          “the       factors     listed       in

§ 3553(a)(2)(A)            are      intertwined           with     the    factors        courts        are

expressly authorized to consider under § 3583(e).”                                            Id.      The

mere       “reference               to         the         § 3553(a)(2)(A)                sentencing

considerations, without more, [does not] automatically render a

revocation sentence unreasonable.”                               Id. at 642.            Only when a

district        court           “impose[s]            a        revocation           sentence         based

predominately on the seriousness of the releasee’s violation or

the need for the sentence to promote respect for the law and

provide       just        punishment”          will       the    Court        conclude        that    the

sentence is procedurally unreasonable.                            Id.

       Wallace        maintains          that    the       district       court        impermissibly

took    the     seriousness              of     the       violations           into     account        in

calculating          his       sentence.          He       points        to     the     Government’s

                                                  11
extensive discussion of the indecent liberties conviction, its

characterization      of   the    offense       as    “very    serious,”       and   its

description of the state sentence as “a disgrace.”                      Wallace also

takes issue with the Government dwelling on the dismissed rape

and sodomy charges and the district court’s reference to those

charges at the sentencing hearing.                   Finally, Wallace challenges

the    district     court’s      consideration         of     the   transit     center

incident, for which Wallace was never arrested or charged, and

the court calling Wallace’s actions “creepy.”

       Wallace’s    arguments      are    unavailing.           The    bulk    of    his

contentions regarding the indecent liberties conviction and the

dismissed rape and sodomy charges revolve around assertions the

Government made to the district court instead of the court’s own

statements.        It is unclear how Wallace expects to impute the

Government’s averments to the district court’s reasoning, but we

are not willing to take the speculative leap required to make

that inference.

       The district court clearly stated that a statutory maximum

sentence    was     warranted     for    specific        deterrence      and    public

protection, two § 3553(a) factors it was permitted to consider.

The court did not mention the word “serious” other than to state

that   it   found   Wallace     “guilty    of    the     serious      violation”     (in

comparison to the other violations) of indecent liberties for

the purposes of the sentencing hearing.                 J.A. 45.

                                         12
        Nor is it error that the court described the dismissed rape

and     sodomy      charges       in     discussing          Wallace’s           history.          The

district court certainly had the authority to acknowledge the

events occurring between the beginning of Wallace’s supervised

release      and    the     sentencing         hearing,          including         those      in   the

dismissed petition.               In addition to the dismissed charges, the

police      found    knives        and    other          items    constituting           “burglary

tools,”      according       to    the    probation          office,         and   the       district

court       was    permitted        to        factor      this        into       its    sentencing

determination.            There is no indication that the court based its

decision on the “seriousness” of the dismissed rape and sodomy

charges      or    considered          them    as     a   factor       in    arriving         at   its

sentencing decision.              In any event, the district court cured any

possible error when it expressly recognized that the charges

were    dropped      and    that       Wallace      had     obtained         a   civil       judgment

against the accuser.

       Similarly,          the    district           court       did     not       impermissibly

consider the transit center event as the violation for failure

to inform the probation officer of contact with police.                                       It was

appropriate         for    the     district         court        to    recount         the    details

surrounding that violation.                    Furthermore, although Wallace tries

to    tie    the    “creepy”       comment          to    the     court’s        transit       center

discussion, it is clear from the comment’s position immediately



                                                 13
after     the    court’s       recognition        of     the     indecent       liberties

conviction that it referred to Wallace’s conduct as a whole.

                                             B.

       The district court is required to “adequately explain” its

sentencing determination, regardless of whether it adopts the

USSC’s     suggested        sentence    or    makes      an     upward    or    downward

departure.      Thompson, 595 F.3d at 547.                “A court need not be as

detailed or specific when imposing a revocation sentence as it

must be when imposing a post-conviction sentence, but it still

must provide a statement of reasons for the sentence imposed.”

Id.     The district court is not obligated to “robotically tick

through § 3553(a)’s every subsection.”                         Moulden, 478 F.3d at

657.     The explanation need only be sufficient enough to allow us

to “effectively review the reasonableness of the sentence” and

assure us “that the sentencing court considered the § 3553(a)

factors with regard to the particular defendant before [it].”

Id.

       Wallace argues that the district court’s explanation for

the    statutory      maximum    sentence         was    insufficient.           He     also

contends    that      the    district    court         erred    when     it    failed    to

consider a sentence somewhere between the policy statement range

and the statutory maximum.

       While    the   district     court’s        sentencing      explanation         edges

tenuously close to being insufficient, we find it adequate.                              The

                                             14
court explicitly considered the USSC’s policy statement range as

required.         Then,     after       a     detailed      account      of   all      of   the

circumstances       surrounding          the    charged      violations,         the    court

expressed    concern        about       the     violations        in    conjunction         with

Wallace’s    criminal           history.            The   district       court      sentenced

Wallace to the statutory maximum based on the § 3553(a) factors

of specific deterrence and public protection.                            While succinct,

the   district      court       met    the     low    bar    of    reasonableness           that

applies to revocation of supervised release.                           The brevity of the

district court’s analysis, although not ideal, does not require

vacation and remand for resentencing.

      Our   holding        is    not     inconsistent        with       the   decision       in

Thompson.         There,    the       Court    vacated      Thompson’s        sentence      and

remanded    for     a   new     sentencing          proceeding     after      the   district

court sentenced him to the policy statement maximum term.                                    See

Thompson, 595 F.3d at 546.                   The district court had not applied

the § 3553(a) factors and only discussed “Thompson’s history,

conduct, and characteristics” after announcing that sentence and

in the context of whether he should be allowed to self-report to

prison.     Id.     We held that the district court erred because it

did not “giv[e] any indication of its reasons” for its sentence.




                                               15
Id. at 547.   That is not the case here, where the district court

provided sufficient, albeit brief, support for its decision. 5



                               IV.

     For the foregoing reasons, the order of the district court

is

                                                         AFFIRMED.




     5 Had this been an appeal from an initial sentence, we would
perhaps be inclined to decide differently. However, in view of
the higher deference afforded to the district court in
revocation   proceedings,   and  that   the  court’s   sentencing
statements were well in excess of the deficiency found in
Thompson, we conclude that the district court explained its
decision sufficiently.


                                16